DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicant’s filing of September 27, 2022.  Claims 1-9, 11-13 and 15-20 are presented for examination, with Claims 1, 19, and 20 being in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0291637 (“Pozzi”).
	Regarding Claim 1, Pozzi discloses a system for providing cabin lighting ([0005]) within a vehicle cabin (200 in Fig. 1; Fig. 11; Abstract; [0027]), the system comprising:
	cabin lighting (206) for providing illumination to the cabin (100); 
	a location positioning system (202+204) for detecting a location of a passenger ([0028], when passenger is carrying mobile communicator 204); and 
	a lighting control system (300 in Figs. 7-9, details in Fig. 10) for: 
		determining whether a predetermined cabin condition is satisfied ([0005]; [0045]; [0051]); 
		detecting movement of a passenger within the vehicle cabin (200) on a basis of signals from the location positioning system (202+204; step 404 in Fig. 11; [0061]); and 
		upon detecting movement of the passenger within the cabin and upon determining that the predetermined cabin condition is satisfied, causing the cabin lighting to provide cabin illumination that follows the movement of the passenger (step 406 in Fig. 11; [0061]; tracking mode, [0045]), wherein 
	the lighting control system causes the cabin lighting to provide a localized illumination zone at a location of the passenger ([0027]; [0044]-[0045]), wherein the localized illumination zone follows the movement of the passenger (tracking mode; [0045]), and
	the localized illumination zone is positioned such that a greater portion of the localized illumination zone is positioned in front of a direction of movement of the passenger than in a direction opposite said direction of movement ([0027]; [0044]-[0045]).

	Regarding Claim 2, Pozzi further discloses wherein the predetermined cabin condition is satisfied when ambient light in the cabin is below a predetermined threshold (lights being deactivated; [0005]; [0045]; [0051]).

	Regarding Claim 3, Pozzi further discloses wherein the predetermined cabin condition is satisfied when the cabin lighting is in an off condition (lights being deactivated; [0005]; [0045]; [0051]).

	Regarding Claim 4, Pozzi further discloses wherein the predetermined cabin condition is satisfied when the cabin lighting is in an off condition and an environment outside the vehicle is dark (lights being deactivated; [0005]; [0045]; [0051]).

	Regarding Claim 5, Pozzi further discloses wherein the location positioning system comprises at least one of proximity sensors, motion sensors and weight sensors ([0031]-[0032]).

	Regarding Claim 6, Pozzi further discloses wherein the location positioning system comprises at least one of RFID tags, WiFi access points, LiFi access points and Bluetooth beacons ([0038]; [0046]).

	Regarding Claim 7, Pozzi further discloses wherein the lighting control system further detects a direction of movement of the passenger on a basis of signals from the location positioning system (tracking mode; [0045]).

	Regarding Claim 8, Pozzi further discloses wherein the cabin lighting comprises at least one of overhead lighting, wall lighting, galley lighting, monument lighting, kick-space lighting, PSU lighting, pathway lighting and lavatory lighting ([0027]).

	Regarding Claim 9, Pozzi further discloses wherein the cabin lighting comprises at least one lighting device in the form of LED lights, OLED strips, OLED panels, spot lights and fiber-optic lights ([0027]).

	Regarding Claim 11, Pozzi further discloses wherein the localized illumination zone illuminates only a lower portion of the vehicle cabin ([0027]; [0044]-[0045]).

	Regarding Claim 12, Pozzi further discloses wherein the localized illumination zone is focused towards the passenger's location ([0027]; [0044]-[0045]).

	Regarding Claim 13, Pozzi further discloses wherein the localized illumination zone is centered about the passenger's location in at least one of a longitudinal direction and a lateral direction ([0027]; [0044]-[0045]).

	Regarding Claim 16, Pozzi further discloses wherein the localized illumination zone provides a first portion having a greater luminosity than a second portion ([0027]; [0044]-[0045]).

	Regarding Claim 17, Pozzi further discloses wherein the first portion of the localized illumination zone is positioned centrally to the second portion ([0027]; [0044]-[0045]).

	Regarding Claim 18, Pozzi further discloses wherein the localized illumination zone is provided by at least two lighting sources of the cabin lighting ([0027]; [0044]-[0045]).

	Regarding Claim 19, Pozzi discloses an apparatus for providing cabin lighting ([0005]) within a vehicle (200 in Fig. 7; [0038]-[0039]), the apparatus comprising: 
	a non-transient memory (304 in Fig. 11); 
	a processor (302) coupled to the non-transient memory (304); and 
	an application stored in the non-transient memory and executable by the processor ([0035]-[0037]) for: 
		determining whether a predetermined cabin condition is satisfied ([0005]; [0045]; [0051]);
		detecting movement of a passenger within the vehicle cabin (202+204; step 404 in Fig. 11; [0061]; [0028], when passenger is carrying mobile communicator 204)); and 
		upon detecting movement of the passenger within the cabin and upon determining that the predetermined cabin condition is satisfied, causing cabin lighting to provide cabin illumination that follows the movement of the passenger (step 406 in Fig. 11; [0061]; tracking mode, [0045]), the cabin lighting providing a localized illumination zone at a location of the passenger ([0027]; [0044]-[0045]), wherein the localized illumination zone following the movement of the passenger (tracking mode; [0045]) and being positioned such that a greater portion of the localized illumination zone is positioned in front of a direction of movement of the passenger than in a direction opposite said direction of movement ([0027]; [0044]-[0045]).

	Regarding Claim 20, Pozzi discloses a method for providing cabin lighting ([0005]) within a vehicle cabin (200 in Fig. 7; [0038]-[0039]), the method comprising:
	detecting movement of a passenger within the vehicle cabin (202+204; step 404 in Fig. 11; [0061]); 
	upon detecting movement of the passenger within the cabin, causing cabin lighting to provide a localized illumination zone ([0027]; [0044]-[0045]) wherein a boundary of the localized illumination zone is determined based on a position of the passenger (step 406 in Fig. 11; [0061]; tracking mode, [0045]); and 
	causing the localized illumination zone to move with movement of the passenger such that a position of the passenger in relation to the boundary of the localized illumination zone, in at least one of a lateral and longitudinal direction, remains substantially constant throughout the movement of the passenger ([0027]; [0044]-[0045]) , the cabin lighting providing a localized illumination zone at a location of the passenger ([0027]; [0044]-[0045]), wherein the localized illumination zone following the movement of the passenger (tracking mode; [0045]) and being positioned such that a greater portion of the localized illumination zone is positioned in front of a direction of movement of the passenger than in a direction opposite said direction of movement ([0027]; [0044]-[0045]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0291637 (“Pozzi”).
	Regarding Claim 15, Pozzi, as applied to Claim 10, fails to specifically disclose wherein the localized illumination zone has a longitudinal dimension of between 90-120 inches.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provide the localized illumination zone as disclosed by Pozzi and formed it with a longitudinal dimension of between 90-120 inches, as a matter of design choice absent unexpected results.

Response to Arguments
Applicant's arguments filed September 27, 2022, pages 6-8, have been fully considered but they are not persuasive.
	Applicants argue in essence that “Pozzi does not teach at least the features of ‘a direction of movement of the passenger’ to position the illumination zone recited in currently amended claims 1, 19 and 20” (Applicant’s response, page 7, paragraph 2), and “that nothing in Pozzi or the cited prior art references teaches, mention, or even suggests for that matter, at least the feature of forming the illumination zone ‘such that a greater portion of the localized illumination zone is positioned in front of a direction of movement of the passenger than in a direction opposite said direction of movement’” (Applicant’s response, paragraph bridging pages 7 and 8).
	The examiner cannot concur with Applicant’s arguments because, Pozzi in paragraphs [0044]-[0045], cited in part for these features, discloses:
[0044] After determining the location of the object 208 within the passenger cabin 100 based on the RF signals 224 communicated between the fixed communicators 202 and the mobile communicator 204, the controller 300 may be configured to selectively activate one or more of the light sources 206 (e.g., group 226 of light sources 206) based on the determined location of the object 208 to illuminate a portion of the passenger cabin 100 in proximity to the object 208. For example, the controller 300 can be configured to turn on or turn up a group or subset 226 of the light sources 206 based on the determined location of the object 208 while a remaining portion of the light sources 206 are left off or dimmed.
[0045] In some embodiments, the controller 300 is configured to cause the fixed communicators 202 and/or the mobile communicator 204 to periodically transmit or detect RF signals 224. In some embodiments, the controller 300 is configured to control the light sources 206 based on the RF signals 224 communicated between the fixed communicators 202 and the mobile communicator 204 when the controller 300 is in a tracking illumination mode. Further, the controller 300 may be configured to cause the fixed communicators 202 to send signals to or receive signals from the mobile communicator 204 when the controller 300 is in the tracking illumination mode. When the controller 300 is in another operational mode that is different from the tracking illumination mode, the controller 300 may be configured to control the light sources 206 based on programmed lighting schemes or manual (e.g., user-defined) lighting parameters. The controller 300 may be set to the tracking illumination mode based on one or more signals (e.g., received from the mobile communicator 204 or another device), a user input (e.g., via a user interface device), or the like. (emphasis added).
	In Ponzi, the controller is periodically “tracking” the sequential positions of the object being tracked; that is, following the direction of the movement of the object being tracked, and selectively activating a subset 226 of light sources 206 as the tracking is performed.  See also, Figs. 1-6 which clearly show a subset 226 of lights 206 activated with two lights in front of the “passenger” illuminated, one light on top of the passenger, and none on back of the passenger; thereby, meeting all the claim limitations at issue.
	Further, the possibility of dimming some of the lights by the controller is mentioned in paragraph [0051], lines 9-13.
	Furthermore, regarding the other cited prior art references that were not relied upon referenced by Applicant, the examiner respectfully points to U.S. Patent Publication No. 2020/0367332 (“Pearson”) as also showing tracking of the movement of an object traversing along the aisle, and controlling the cabin lights based on that movement including around the object.  See paragraphs [0019]-[0020] of Pearson, for example.
	For at least the reasons stated above, the rejection of all pending claims in the application are maintained.









Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844           

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844